Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on January 18th, 2022 has been received and entered.
Claims 1, 3, 9, and 11 have been amended.
Claims 2, 4, 5, 10, 12, and 13 have been canceled.
Claims 16-18 have been added.
Claims 1, 3, 6, 9, 11, and 14-18 now remain pending and are allowed with examiner’s amendment presented herein.
The objection of claims 1 and 9 has been withdrawn in view of Applicants’ amendment to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Kendal Sheets (Registration Number 47, 077) on February 15th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 3, 9, 11, 16 and 17 as follows:

Claim 1. (Currently Amended) A method for coordinating continuous delivery pipeline testing against a singleton instance of an application, the method comprising: 
determining whether the testing is being executed on [[the]] a preceding build; 
stopping execution of the testing on the preceding build, in response to determining the testing is being executed on the preceding build; 
stopping [[the]] a preceding build of the singleton instance; 
deploying the current build of the singleton instance; 
starting the current build of the singleton instance in response to stopping the preceding build; 
identifying, by a testing device, a set of unchanged components across [[a]] the preceding build and [[a]] the current build of the singleton instance, wherein the preceding build precedes the current build; 
identifying, by the testing device, a first set of test cases from a plurality of test cases executed on at least one unchanged component from the set of unchanged components in the preceding build, wherein the first set of test cases are identified after stopping execution of the testing; 
performing, by the testing device, execution of: 
a second set of test cases from the plurality of test cases on remaining set of unchanged components in the current build; and 

wherein performing execution of the second set of test cases and the plurality of test cases on the current build is performed after starting the current build of the singleton instance; and 
reporting, by the testing device, test results of executing: 
the first set of test cases on the at least one unchanged component in the preceding build; 
the second set of test cases on the remaining set of unchanged components in the current build; and 
the plurality of test cases on the at least one changed component in the current build.  
 
Claim 3. (Currently Amended) The method of claim 1, further comprising reporting an aborted status for execution of the testing on the preceding build, in response to the stopping.  

Claim 9. (Currently Amended) A testing device for coordinating continuous delivery pipeline testing against a singleton instance of an application, the testing device comprising: 
a processor; and 

determine whether the testing is being executed on [[the]] a preceding build; 
stop execution of the testing on the preceding build, in response to determining that the testing is being executed on the preceding build; 
stop the preceding build of the singleton instance; 
deploy [[the]] a current build of the singleton instance; 
start the current build of the singleton instance in response to stopping the preceding build;  
identify a set of unchanged components across [[a]] the preceding build and [[a]] the current build of the singleton instance, wherein the preceding build precedes the current build; 
identify a first set of test cases from a plurality of test cases executed on at least one unchanged component from the set of unchanged components in the preceding build, wherein the first set of test cases are identified after stopping execution of the testing; 
perform execution of: 
a second set of test cases from the plurality of test cases on remaining set of unchanged components in the current build; and 
each of the plurality of test cases on at least one changed component in the current build, wherein the at least one changed component is uncommon across the preceding build and the current build; and 

report test results of executing: 
the first set of test cases on the at least one unchanged component in the preceding build; 
the second set of test cases on the remaining set of unchanged components in the current build; and 
the plurality of test cases on the at least one changed component in the current build.  
  
Claim 11. The testing device of claim 9, wherein the processor instructions further cause the processor to report an aborted status for execution of the testing on the preceding build, in response to the stopping.  
 
Claim 16. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions for coordinating continuous delivery pipeline testing against a singleton instance of an application, the computer-executable instructions configured for: 
determining whether the testing is being executed on [[the]] a preceding build; 
stopping execution of the testing on the preceding build, in response to determining that the testing is being executed on the preceding build; 
stopping the preceding build of the singleton instance; 
a current build of the singleton instance; 
starting the current build of the singleton instance in response to stopping the preceding build; 
identifying, by a testing device, a set of unchanged components across [[a]] the preceding build and [[a]] the current build of the singleton instance, wherein the preceding build precedes the current build; 
identifying, by the testing device, a first set of test cases from a plurality of test cases executed on at least one unchanged component from the set of unchanged components in the preceding build, wherein the first set of test cases are identified after stopping execution of the testing; 
performing, by the testing device, execution of: 
a second set of test cases from the plurality of test cases on remaining set of unchanged components in the current build; and 
each of the plurality of test cases on at least one changed component in the current build, wherein the at least one changed component is uncommon across the preceding build and the current build; and 
wherein performing execution of the second set of test cases and the plurality of test cases on the current build is performed after starting the current build of the singleton instance; and 
reporting, by the testing device, test results of executing: the first set of test cases on the at least one unchanged component in the preceding build; 
the second set of test cases on the remaining set of unchanged components in the current build; and 


Claim 17. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the computer-executable instructions are further configured for reporting an aborted status for execution of the testing on the preceding build, in response to the stopping.
--End--
Allowable Subject Matter
Claims 1, 3, 6, 9, 11, and 14-18 are allowed and renumbered as 1-10.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Iyer et al. (US Publication No. 2017/0003948), discloses a method for predicting deployment success of a continuous deployment pipeline. Moreover, Avisror et al. (US Publication No. 2019/0294531), another prior art of record, discloses an automated testing of a second build combination based on retrieving test result data indicating execution of a plurality of test cases for a first build combination that includes a software artifact that has been modified relative to a previous build combination. However, Iyer et al. and Avisror et al., singularly or in combination, fail to teach or fairly suggest “determining whether the testing is being executed on a preceding build; stopping execution of the testing on the preceding build, in response to determining the testing is being executed on the preceding build; stopping a preceding build of the singleton instance; deploying the current build of the singleton instance; starting the current build of the singleton instance in response to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 16th, 2022